PER CURIAM.
Appellant pled no contest to burglary of a dwelling and corruption by threat to a public servant and sentenced as a habitual offender. His concurrent sentence of ten years imprisonment followed by five years probation for the corruption offense exceeds the ten year maximum for the corruption conviction under the habitual offender statute. See § 838.021, Fla.Stat. (1975), and § 775.084, Fla.Stat. (1989). Thus, we agree with appellant that the concurrent sentence for corruption should be reversed and remanded for resentencing within the maximum ten years provided by law. We find no merit in appellant’s second point. Remanded for resentencing as to the corruption conviction, otherwise affirmed.
SCHOONOVER, C.J., and LEHAN and FRANK, JJ., concur.